DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement is made of amendment filed on 05/03/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-16 were previously pending. No claims were amended. Claims 1-16 are currently pending. 

Priority
Examiner notes that provisional application 61/606,180, field on Mar. 2, 2012 provides support only for fast initial link setup, but does not include disclosure for MLME procedures.  Provisional application 61/677,648, filed on Jul. 3, 2012, includes support for MLME procedures. As such, for purposes of examination, claim language referring to any MLME procedures will have an effective filing date of Jul. 3, 2012.

Double Patenting
As requested by applicant, the Examiner will hold the Double Patenting rejection in abeyance while this application is being prosecuted.



Response to Arguments
05/03/2021 have been fully considered but they are not persuasive. 
Applicant argues on Page 8-9 of Applicants remarks:
Applicant respectfully submits that, assuming arguendo, if there is a received SSID and that received SSID is compared as suggested in this portion of the Office Action citing Stephenson, Applicant respectfully submits that such a teaching actually teaches the claimed comparing one of the SSID and an SSID in an SSIDList with the received short SSID. In fact, the comparing that is being performed is not a short SSID at all, nor do the present rejection even suggest that it is. Comparing an SSID to a list of SSIDs is certainly not the same as comparing an SSID with a received short SSID as claimed. 

Applicant respectfully submits that Stephenson provides general background on the scanning procedures of the present claim. While it is asserted as teaching several aspects of the claims, Applicant respectfully submits that Stephenson's failure to teach a short SSID as recited in claim renders any teaching provided with respect to an SSID as background only. Applicant respectfully submits that a teaching of comparing when not comparing the same two elements is meaningless as rendering a teaching for the present claims. 

Examiner respectfully disagrees.  As outlined in the previous office action, examiner had already noted that Stephenson teaches a comparison of a received SSID with a stored SSID, but does not teach that the received SSID is a short SSID.  However, as indicated in the previous office action, short SSIDs are well known in the art.  Short SSIDs are SSIDs that are compressed or shortened, but still perform the function of identifying a service set.  As described in Cherian, [0108], a probe request can include a shortened SSID including a subset of bits of the SSID of the AP.  [0123]-[0124], further describes a compressed beacon including a compressed SSID.  [0198]-[0199], and [0241], further discloses scanning of beacons, and identifying the SSID 

Applicant further argues on Page 9-11of Applicants remarks:
In this section it is set froth that the primitive is immediately invoked to report on every BSS found during the scan procedure. Applicant respectfully submits that this automatic reporting fails to provide a teaching for the claimed a report option set to immediate invoking a MLME-SCAN.confirm. In fact, Applicant respectfully submits that the taught automatically performing is contrary to having such a report option. 
In responding to this previously present argument, the present Office Action "focuses" specifically on the success" and "intermediate scan result" resultcode options for the MLME-SCAN.confirm primitive and indicates that "success" is indicative of the option to report all BSSs that have been received during the period from the point when the corresponding MLME-SCAN.request primitive was invoked to the point the scan process is stopped. See Office Action page 6. The present Office Action then suggests that in other words, the BSS information is collected and reported to the SME using a single MLME-SCAN.confirm primitive once the scan process has ended. 
Applicant respectfully submits that even if these portions of are properly interpreted, a point to which Applicant does not agree, these interpreted portions still fail to teach a report option set to immediate invoking a MLME-SCAN.confirm. That is, waiting until complete and sending all at once does not teach a report option set to immediate invoking a MLME-SCAN.confirm. 

As such, Applicant respectfully submits that claim 1 reciting invoking a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared stored SSID and short SSID match, and a report 

Examiner respectfully disagrees.  Examiner notes that while Kneckt does not explicitly recite “reportingoption is set to immediate”, Examiner notes that Kneckt’s teachings are equivalent to the recited claim limitation.  Based on Section 6.3.3.3.4, the SME is notified of the intermediate or final results of the scan procedure.  In other words, the SME receives only intermediate results (i.e. the BSS information received during a scan process while the scan process is still ongoing), or it receives final results (i.e. receiving the BSS information after the scan procedure is finished). The intermediate results go hand-in-hand with the result code “Intermediate Scan Result”, which a MLME-SCAN.confirm includes when the MLME-SCAN.confirm contains BSS information that has been received, but the scan process is still ongoing.  This is indicative of immediate reporting, which is different from invoking an MLME-SCAN.confirm that provides final results.  Examiner further notes that it is unclear what the claim element “reporting option” is associated with.  For example, the specification describes reporting option associated with a MLME-SCAN.request.  However, the claim merely indicates a condition that reporting is set to immediate without indicating what entity the reportingoption is associated with, and makes no mention of an associated MLME-SCAN.request.  Section 6.3.3.3.3 of Kneckt discloses the MLME-SCAN.confirm primitive is immediately invoked to report on every found BSS during the scan procedure. Thus, this indicates that the system has set reporting of the MLME-

As such, the examiner maintains the prior art continues to teach on the presented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “MLME Scanning Procedures” (from IDS, Page 3, filed on 04/08/2019) to Stephenson et al. (hereinafter “Stephenson” in view of US Patent Application Publication NO. 2013/0107703 A1 (provisional application NO. 61/586,600, filed on Jan. 13, 2012) to Cherian et al. (hereinafter “Cherian”) and “Active Scanning Enabling FILS” to Kneckt et al. (hereinafter “Kneckt”)

Regarding Claim 1, Stephenson teaches A method implemented by wireless transmit and receive unit (WTRU), the method comprising: (Section 11.1.3, discloses a STA)
receiving a service set identifier (SSID) in a discovery frame; (Section 11.1.3, discloses upon receipt of the MLME-SCAN.request primitive, a non-interworking capable STA shall perform scanning,  in which the STA can scan for beacon frames (i.e. discovery frames) containing the ESS’s SSID)
comparing one of the SSID and an SSID in an SSIDList with the received SSID; invoking a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared one of the SSID and the SSID in the SSIDList and short SSID match, reporting the MLME-SCAN.confirm primitive; and (Section 11.1.3, discloses an STA shall scan for beacon frames containing that ESS’s SSID (received SSID) returning all beacon frames matching the desired SSID (comparing) HESSID, and network type in the BSSDescriptionSet of the corresponding MLME-SCAN.confirm primitive, where if the passively scanned Beacon contains the Interworking Capability element, the an interworking-capable STA shall also use GAS Native protocol (see 11.10.1.3) to determine if the desired SSID is in the multiple SSID Set, if configured as well as the HESSID from the corresponding Beacon frame. Upon 

Stephenson does not explicitly teach receiving a short service set identifier (SSID) in a fast initial link setup (FILS) discovery frame, wherein the short SSID is calculated by hashing an SSID; 
However, in a similar field of endeavor, Cherian discloses systems and methods for fast initial link setup, in which Figure 3, [0124] and [0171] illustrate a fast initial link setup beacon (FILS discovery frame), which comprises a compressed SSID field (short SSID). [0181], further discloses using a hashing function to retrieve a second identifier from a first identifier, where the bit length of the second identifier is less than the bit length of the first identifier. [0217], further discloses the STA receives a beacon from the AP and determine if the AP is suitable. [0284]-0285], further discloses the STA is assigned one or more network domain identifiers for obtaining a network service, where each network domain identifier identifies a respective one of a plurality of APs configured to provide a network service.  The STA can receive a beacon from an AP including two or more network domain identifiers, and selects the AP associated with an assigned network domain identifier that is included in the received network domain identifiers (i.e. comparing SSIDs) to establish a link with the AP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson to include the above limitations as suggested by Cherian, in order to reduce transmit time and amount of 

Stephenson/Cherian does not explicitly teach invoking a MLME-SCAN.confirm when a report option is set to immediate; 
However, in a similar field of endeavor, Kneckt discloses in Section 6.3.3.3.3, where the MLME-SCAN.confirm request is immediately invoked to report on every found BSS during the scan procedure. Section 6.3.3.3.2, further discloses the MLME-SCAN.confirm primitive including a modified ResultCode Parameter, including a valid range value including “SUCCESS” and “INTERMEDIATE SCAN RESULT”, which is further indicative of immediate reporting of BSS information during a scan process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian to include the above limitations as suggested by Kneckt, thus allowing active scanning to be faster and more precise, with less overhead as indicated in Abstract of Kneckt.

Regarding Claim 2, Stephenson/Cherian/Kneckt teaches The method of claim 1, wherein Cherian further teaches the FILS discovery frame comprises a version number information field.  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (version number)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

The method of claim 1, wherein Cherian further teaches the FILS discovery frame comprises at least one of a Common Advertisement Group (CAG) number or an AP Configuration Sequence Number (AP-CSN).  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (AP-CSN)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Stephenson/Cherian/Kneckt teaches The method of claim 1, wherein Stephenson further teaches the FILS discovery frame includes a field of access network type.  (Section 11.1.3, discloses all beacon frames having a SSID, HESSID, and network type)

Regarding Claim 6, Stephenson/Cherian/Kneckt teaches The method of claim 5, the method further comprising
Stephenson further teaches comparing the access network type received in the FILS discovery frame with a wildcard access network type, and comparing the access network type received in the FILS discovery frame with the wildcard access network type to confirm a match.  (Section 11.1.3, discloses the STA scans for beacon frames containing the ESS’s SSID, and returning all beacon frames matching the desired SSID, HESSID, and network type in the BSSDescription set parameter of the corresponding MLME-SCAN.confirm primitive)

 The method of claim 1, the method further comprising 
Stephenson/Cherian further teaches determining that network service information was obtained to begin linking. (Cherian, [0261], discloses an information element of a beacon used to transmit characteristic information (network service information) of a network service. [0269], further discloses selecting a network service for association based on received characteristics) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 8, Stephenson/Cherian/Kneckt teaches The method of claim 7, the method further comprising 
Stephenson further teaches determining that requirements have been met.  (Section 11.1.3, discloses active scanning is prohibited in some frequency bands and regulatory domains, where the MAC of a STA receiving an MLME-SCAN.request shall use the regulator domain information that it has to process the request. Where regulations permit active scanning after certain conditions are met, the active scanning shall proceed after those conditions are met. If those conditions are not met, the result code returns NOT_SUPPORTED)


Regarding Claim 9, Stephenson teaches A wireless transmit and receive unit (WTRU), the WTRU comprising: (Section 11.1.3, discloses a STA)
a processor; and a memory storing processor-executable instructions that, when executed by the processor, cause the processor to: (Section 11.1.3, discloses a STA.  Examiner notes that station that transmits wireless according to 802.11, is well known have processor and memory components)
receive a service set identifier (SSID) in a discovery frame; (Section 11.1.3, discloses upon receipt of the MLME-SCAN.request primitive, a non-interworking capable STA shall perform scanning,  in which the STA can scan for beacon frames (i.e. discovery frames) containing the ESS’s SSID)
compare one of the SSID and an SSID in an SSIDList with the received SSID; invoke a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared one of the SSID and the SSID in the SSIDList and short SSID match, report the MLME-SCAN.confirm primitive; (Section 11.1.3, discloses an STA shall scan for beacon frames containing that ESS’s SSID (received SSID) returning all beacon frames matching the desired SSID (comparing) HESSID, and network type in the BSSDescriptionSet of the corresponding MLME-SCAN.confirm primitive, where if the passively scanned Beacon contains the Interworking Capability element, the an interworking-capable STA shall also use GAS Native protocol (see 11.10.1.3) to determine if the desired SSID is in the multiple SSID Set, if configured as well as the HESSID from the corresponding Beacon frame. Upon completion of scanning, an MLME-SCAN.confirm is issued (reporting) by the MLME indicating all of the BSS information)

a short service set identifier (SSID) in a fast initial link setup (FILS) discovery frame, wherein the short SSID is calculated by hashing an SSID.
However, in a similar field of endeavor, Cherian discloses systems and methods for fast initial link setup, in which Figure 3, [0124] and [0171] illustrate a fast initial link setup beacon (FILS discovery frame), which comprises a compressed SSID field (short SSID). [0181], further discloses using a hashing function to retrieve a second identifier from a first identifier, where the bit length of the second identifier is less than the bit length of the first identifier. [0217], further discloses the STA receives a beacon from the AP and determine if the AP is suitable. [0284]-0285], further discloses the STA is assigned one or more network domain identifiers for obtaining a network service, where each network domain identifier identifies a respective one of a plurality of APs configured to provide a network service.  The STA can receive a beacon from an AP including two or more network domain identifiers, and selects the AP associated with an assigned network domain identifier that is included in the received network domain identifiers (i.e. comparing SSIDs) to establish a link with the AP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson to include the above limitations as suggested by Cherian, in order to reduce transmit time and amount of processing required to decode beacons, thus allowing the STA to establish a wireless link with the AP in less time as indicated in [0105] and [0133] of Cherian.

a report option is set to immediate; 
However, in a similar field of endeavor, Kneckt discloses in Section 6.3.3.3.3, where the MLME-SCAN.confirm request is immediately invoked to report on every found BSS during the scan procedure. Section 6.3.3.3.2, further discloses the MLME-SCAN.confirm primitive including a modified ResultCode Parameter, including a valid range value including “SUCCESS” and “INTERMEDIATE SCAN RESULT”, which is further indicative of immediate reporting of BSS information during a scan process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian to include the above limitations as suggested by Kneckt, thus allowing active scanning to be faster and more precise, with less overhead as indicated in Abstract of Kneckt.

Regarding Claim 10, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Cherian further teaches the FILS discovery frame comprises a version number information field.   ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (version number)) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 11, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Cherian further teaches the FILS discovery frame comprises at least one of a Common Advertisement Group (CAG) number or an AP Configuration Sequence Number (AP-CSN).  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (AP-CSN)) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 13, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Stephenson further teaches the FILS discovery frame includes a field of access network type.  (Section 11.1.3, discloses all beacon frames having a SSID, HESSID, and network type)

Regarding Claim 14, Stephenson/Cherian/Kneckt teaches The WTRU of claim 13, wherein Stephenson further teaches the processor compares the access network type received in the FILS discovery frame with a wildcard access network type, and compares the access network type received in the FILS discovery frame with the wildcard access network type to confirm a match.  (Section 11.1.3, discloses the STA scans for beacon frames containing the ESS’s SSID, and returning all beacon frames matching the desired SSID, HESSID, and network type in the BSSDescription set parameter of the corresponding MLME-SCAN.confirm primitive)

Regarding Claim 15, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, the processor further 
 determines that network service information was obtained to begin linking.  (Cherian, [0261], discloses an information element of a beacon used to transmit characteristic information (network service information) of a network service. [0269], further discloses selecting a network service for association based on received characteristics) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 16, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, the processor further Stephenson further teaches determines that requirements have been met.  (Section 11.1.3, discloses active scanning is prohibited in some frequency bands and regulatory domains, where the MAC of a STA receiving an MLME-SCAN.request shall use the regulator domain information that it has to process the request. Where regulations permit active scanning after certain conditions are met, the active scanning shall proceed after those conditions are met. If those conditions are not met, the result code returns NOT_SUPPORTED)

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephenson/Cherian/Kneckt and in view of US Patent Application Publication NO. 2013/0142124 A1 (from Page 1 of IDS filed 04/08/2019) to Abraham et al. (hereinafter “Abraham”)

Regarding Claim 4, Stephenson/Cherian/Kneckt teaches The method of claim 1, 
the FILS discovery frame (see [0171]), but does not explicitly teach the FILS discovery frame comprises a traffic information map (TIM).  
However, it is well known in the art that shortened beacons can comprise a traffic information map.  For example, Figure 4, 5, [0107], [0112], and [0121] of Abraham discloses a low-overhead beacon frame that includes a traffic indication map information element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian/Kneckt to include the above limitations as suggested by Abraham, in order to indicate to the stations which stations using power saving mode have data frames waiting for them in the access point’s buffer as indicated in [0111].

Regarding Claim 12, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, 
Stephenson further discloses the FILS discovery frame (see [0171]), but does not explicitly teach the FILS discovery frame comprises a traffic information map (TIM).  
However, it is well known in the art that shortened beacons can comprise a traffic information map.  For example, Figure 4, 5, [0107], [0112], and [0121] of Abraham discloses a low-overhead beacon frame that includes a traffic indication map information element.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477